Citation Nr: 0120932	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-34 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the Board decision in December 1961 was clearly 
and unmistakably erroneous in failing to grant service 
connection for an acquired psychiatric disorder.

2.  Whether the Board decision in August 1962 was clearly and 
unmistakably erroneous in failing to reopen the claim and 
grant service connection for an acquired psychiatric 
disorder.

3.  Whether the Board decision in October 1980 was clearly 
and unmistakably erroneous in failing to reopen the claim and 
grant service connection for an acquired psychiatric 
disorder.

4.  Whether the Board decision in April 1995 was clearly and 
unmistakably erroneous in failing to reopen the claim and 
grant service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Moving party represented by: Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.


FINDING OF FACT

In July 2001, prior to active consideration of a motion for 
readjudication on the basis of clear and unmistakable error 
in prior Board decisions, the Board received notification 
from the RO in San Juan, Puerto Rico, that the veteran had 
died on October [redacted], 2000. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision issued in December 1961, the Board denied 
service connection for an acquired psychiatric disorder.  In 
decisions issued in August 1962, October 1980, and April 
1995, the Board determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for an acquired psychiatric disorder.  

The veteran was determined incompetent in a July 1996 RO 
decision.  On behalf of the veteran, his wife and fiduciary, 
through her representative, filed a letter that was 
determined by the Board to allege clear and unmistakable 
error in the prior Board decision issued in December 1961, as 
described above.

The Board notified the fiduciary/moving party and her 
representative in a letter issued in April 1999 that, in 
pertinent part, new VA regulations had authorized the Board 
to revise prior Board decisions on the grounds of clear and 
unmistakable error.  The Board enclosed a copy of the new 
regulations so that the fiduciary/moving party and her 
representative could formulate the best possible arguments.  
They were notified that they had 60 days in which to respond 
before the Board would adjudicate the clear and unmistakable 
error motion.  In September 1999, per the representative's 
request received in May 1999, the fiduciary/moving party was 
afforded additional time to formulate the motion on the 
grounds of clear and unmistakable error in a prior Board 
decision.

A facsimile sent in by the representative in March 2000 
expanded the motion to include clear and unmistakable error 
in the August 1962, October 1980 and April 1995 Board 
decisions.  Additional documents were received and after 
having them translated into English, it was determined that 
there was an outstanding hearing request.  The claims folder 
was returned to the representative in May 2000 for 
clarification of the nature of this hearing request.  

Unfortunately, in July 2001, the Board received written 
confirmation that the veteran had died on October [redacted], 2000.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 (2000). 

In reaching this determination, the Board intimates no 
opinion as to the merits of this motion or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000). 


ORDER

The appeal is dismissed.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

